—In an action for an accounting and to recover damages for unjust enrichment, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered June 22, 1987, as granted the defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (7).
*699Ordered that the order is affirmed insofar as appealed from, with costs.
The issues presented herein were previously decided by this court in Stone v Solarbrite, Inc. (128 AD2d 696). Thompson, J. P., Brown, Spatt and Sullivan, JJ., concur.